DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach or suggest a lens moving apparatus comprising a housing, a bobbin, a first coil disposed on the bobbin, a magnet disposed on the housing, a based disposed under the housing, and a first circuit board disposed on the base wherein the first circuit board comprises a terminal member connecting a body and disposed on an outer side surface of the base, “at least one connection terminal disposed on a front surface of the terminal member; and at least one dummy terminal disposed on a back surface of the terminal member.”
Regarding independent claim 18, the prior art does not teach or suggest a lens moving apparatus comprising a housing, a bobbin, a first coil disposed on the bobbin, a magnet disposed on the housing, a based disposed under the housing, and a first circuit board disposed on the base wherein the first circuit board comprises a terminal member disposed on an outer side surface of the base, wherein “the terminal member comprises a connection terminal and a dummy terminal, and the connection terminal and the dummy terminal overlap each other in a direction perpendicular to a front surface of the terminal member.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Osaka (US 2006/0028320 A1) discloses a lens moving apparatus (autofocus actuator 1; Fig. 1) comprising a coil (coil 20; paragraph 0044) and a magnet (magnets 40; paragraph 0044) and a terminal (electrode 90; paragraph 0062) and a dummy terminal (dummy terminal portion 95; paragraph 0062), but does not teach or suggest the construction of a terminal member, wherein a connection terminal is disposed on a front surface of the terminal member and the dummy terminal is disposed on a back surface of the terminal member as required by the claims of the instant application. 
Prior art Misawa (US 2003/0203532 A1) disclose an imaging device 10 and a lens barrel 36, wherein dummy terminals are used for welding connections (paragraph 0088, 0094) but does not teach or suggest the lens moving coils and magnets nor does Misawa teach or suggest the construction of a terminal member, wherein a connection terminal is disposed on a front surface of the terminal member and the dummy terminal is disposed on a back surface of the terminal member as required by the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/Primary Examiner, Art Unit 2696